Title: To George Washington from James Montgomery, 20 September 1796
From: Montgomery, James
To: Washington, George


                        
                            Sir 
                            Sepr 20th 1796
                        
                        As you have in Yours of this instant informed me that every thing relative to
                            the Cutter has been done by your Directions I must take the Liberty of requesting a Reason
                            for my not being called on to attend and am very Happy to find it is to you I must apply for
                            an explanation of what appears to me in the light of an Insult which neither my Conduct nor
                            Spirit can Brook if there is the slightest shadow of Fault in my discharge of every Duty I
                            demand an examination of the most minute Parts of it if not I surely am not to be considered
                            as a Cypher in Business in which I am Undoubtedly most Interested. Whilst I have the Honour
                            to Hold a Commission under the President of the United States I must consider any Unmerited
                            Insult to myself in my Official Capacity as a Want of that Respect due to his Appointment I
                            must beg leave to observe I mean not to be deficient in that Respect due to Mr Wollcott both
                            as a Gentleman and in his Official Character and am with respect your most obedient Humble
                            Servant
                        
                            James Montgomery
                            
                        
                    